Detailed Action
Request for Continued Examination
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/08/2021 has been entered.

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA 
An after allowance request for continued examination was file This office action is a response to an application filed on 10/08/2021 in which Claims  1 – 19 and 24 – 29 are pending with Claims 1 and 24 amended.

The IDS of 10/08/2021 was reviewed. However, in a subsequent search, Wang United States Patent Application 20170257840, was found to teach at least the same inventive concept as disclosed below. In view of this, prosecution is re-opened.

Information Disclosure Statement
The Examiner has considered the reference(s) listed on the Information Disclosure Statement submitted on 10/08/2021.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 4-8, 13-17 and 24 - 29 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wang United States Patent Application 20170257840,
In regards to Claims 1, 24, and 25, Wang teaches of a method for synchronizing a remote radio unit (RRU) in a distributed radio access network (RAN), the method comprising of receiving a synchronization-assisting radio-frequency signal; ¶ [0043] A GPS satellite signal is received by using a GPS receiving module assembled on the RRU

Wang teaches of sending information derived from the synchronization-assisting radio-frequency signal over a fronthaul link to a baseband unit (BBU); ¶ [0043] GPS clock signals received by a plurality of RRUs are transmitted to a BBU via an optical fiber ({i.e. fronthaul link}

Wang teaches of controlling a local clock in the RRU using the fronthaul link; ¶ [0043] The BBU performs centralized analysis and computation on multi-path input GPS clocks, and signals with large interferences are eliminated or optimized by means of an algorithm, and clock signals used by the present base station are generated, and are provided for the BBU and the RRU to use.
	
In regards to Claim 2, Wang teaches further of communicating with the at least one wireless terminal using radio-frequency signals; ¶ [0043] To solve the problems in the related art that a GPS signal acquisition mode is poor in lightning protection capacity and easy for a GPS signal to be interfered, and an RRU cannot be positioned and an antenna installation position cannot be too far, embodiments of the present disclosure provide a method for acquiring a GPS signal by using an RRU {i.e. one wireless terminal using radio-frequency signals} of a distributed base station, and the distributed base station. 

In regards to Claim 4, Wang teaches where the fronthaul link is a synchronous fronthaul link and the local clock in the RRU is locked to the fronthaul link. ¶  [0052] After the above-mentioned processing, the RRU receives the optimal clock fed back by the BBU, performs difference statistics on the reported clock signal and the optimal clock, and reports analysis data to the BBU. ...

In regards to Claim 5, 26, Wang teaches where the fronthaul link uses a common public radio interface (CPRI) protocol and CPRI synchronization is used to control the local clock in the RRU; ¶ [0051] Herein, a clock capable of meeting the requirement for system clock synchronization precision may be called as the optimal clock. When a system has a plurality of clock signal sources meeting the requirement for precision, any one may be selected as a clock source. A ‘reference clock’ of the system may also be formed by means of a certain algorithm such as a weighing mode, a mid-value calculating mode and the like, the clock signal is allocated to various network elements in the system via a transmission system or used for clock calibration of various network elements

In regards to Claim 6, 29, Wang teaches of receiving synchronization instructions from the BBU using the fronthaul link, the synchronization instructions determined based on the information derived from the synchronization-assisting radio-frequency signal; and using the synchronization instructions to control the local clock in the RRU; ¶  [0043] The BBU performs centralized analysis and computation on multi-path input GPS clocks, and signals with large interferences are eliminated or optimized by means of an algorithm, and clock signals used by the present base station are generated, and are provided for the BBU and the RRU to use. Difference statistics may be performed on clock data reported by the RRU and clock data fed back to the RRU by the BBU, and analysis data may be reported

In regards to Claims 7, 27, Wang teaches where the synchronization instructions comprise an instruction to change a frequency or a phase of the local clock; ¶ [0050] Those skilled in the art may understand that an optimal clock may be generated by means of a digital clock synchronization circuit comparison manner, an atomic clock comparison manner, a multi-path clock comparison manner, a local crystal oscillator comparison manner and the like, an offset clock and the optimal clock are synchronously calibrated by using a digital circuit such as a phase-locked ring and so on..

In regards to Claim 8, Wang teaches where the fronthaul link is a non-deterministic fronthaul link, and adjusting the local clock in the RRU based on the synchronization instructions to control the local clock in the RRU. . ¶ [0043]  A GPS satellite signal is received by using a GPS receiving module assembled on the RRU. GPS clock signals received by a plurality of RRUs are transmitted to a BBU via an optical fiber. The BBU performs centralized analysis and computation on multi-path input GPS clocks {i.e. a non-deterministic fronthaul link}, and signals with large interferences are eliminated or optimized by means of an algorithm, and clock signals used by the present base station are generated, and are provided for the BBU and the RRU to use. Difference statistics may be performed on clock data reported by the RRU and clock data fed back to the RRU by the BBU, and analysis data may be reported. .
 
In regards to Claim 13, Wang teaches where the synchronization-assisting radio-frequency signal comprises a GPS satellite signal, a downlink signal from a cellular base station, a television broadcast signal, an uplink signal from a cellular terminal, or a time broadcast  signal; ¶[0043]  To solve the problems in the related art that a GPS signal acquisition mode is poor in lightning protection capacity and easy for a GPS signal to be interfered, and an RRU cannot be positioned and an antenna installation position cannot be too far, embodiments of the present disclosure provide a method for acquiring a GPS signal by using an RRU of a distributed base station, and the distributed base station. A GPS satellite signal is received by using a GPS receiving module assembled on the RRU..

In regards to Claim 14, Wang teaches where the RRU is a first RRU and the synchronization-assisting radio-frequency signal comprises a signal from a second RRU. ¶[0043]  GPS clock signals received by a plurality of RRUs are transmitted to a BBU via an optical fiber. 

In regards to Claim 15, Wang teaches where the signal from the second RRU comprises a downlink signal or a dedicated beacon signal. ¶[0043]  GPS clock signals received by a plurality of RRUs are transmitted to a BBU via an optical fiber. 

In regards to Claims 16, 28, Wang teaches of receiving control instructions from the BBU over the fronthaul link; . ¶[0043]  Difference statistics may be performed on clock data reported by the RRU and clock data fed back to the RRU by the BBU, and analysis data may be reported
 controlling at least one aspect of the receiving of the synchronization-assisting radio- frequency signal or the derivation of the information from the synchronization-assisting radio- frequency signal based on the control instructions; . ¶[0043]  GPS clock signals received by a plurality of RRUs are transmitted to a BBU via an optical fiber. The BBU performs centralized analysis and computation on multi-path input GPS clocks, and signals with large interferences are eliminated or optimized by means of an algorithm, and clock signals used by the present base station are generated, and are provided for the BBU and the RRU to use. 

In regards to Claim 17, Wang teaches of an instruction to set a receive frequency for a radio-frequency receiver in the RRU based on the control instructions to receive the synchronization-assisting radio-frequency signal through the radio frequency receiver. ¶ [0061] In an exemplary example, it is judged whether the performances of various GPS receivers are good or bad by acquiring the sensitivity information of different brands, specifications and batches of GPS receivers and analyzing an offset to a whole-network synchronization clock.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3, 9, 10, 11, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang United States Patent Application 20170257840 in view of Barbieri United States Patent 10608734

	In regards to Claim 3, Wang does not disclose, but Barbieri teaches where the RAN protocol comprises an Evolved Universal Terrestrial Radio Access Network (E-UTRAN); and the first-level protocol comprises an Evolved Universal Terrestrial Radio Access (E-UTRA) physical-layer (PHY) protocol; Column 09 Row 25 While an E-UTRAN system is used as an example in this document, the principles, systems, apparatus, and methods disclosed herein can be applied by one of ordinary skill to different radio access networks, including legacy networks such as Universal Mobile Telecommunications System (UMTS), other contemporary networks such as Worldwide Interoperability for Microwave Access (WiMAX), and future networks.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang.

One would have been motivated to modify Yuan in this manner so that distributed RRU RaaS can be performed with legacy technologies.



In regards to Claim 9, Wang teaches discloses the invention substantially as recited above. However Wang does not disclose where the non-deterministic fronthaul link utilizes an internet protocol Barbieri in the same field of endeavor teaches in (Column 09 Row 34 The RAN 200 also includes a fronthaul link 245 coupled to the BBUs 260A-C and the group of RRUs 230A-C and utilizing an adaptive fronthaul protocol for communication between the BBUs 260A-C and the group of RRUs 230A-C. In some embodiments, the fronthaul link 245 includes a non-deterministic communication link, where at a latency, an arbitration, a bandwidth, a jitter, a packet order, a packet delivery, or some other characteristic of the communication link, cannot be determined with certainty in advance. 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang.

One would have been motivated to modify Wang in this manner so that communication with non-deterministic fronthaul link can be done.

In regards to Claim 10, Wang teaches discloses the invention substantially as recited above. However Wang does not disclose of tuning a first radio-frequency receiver in the RRU to an uplink frequency; receiving uplink data through the first radio-frequency receiver; tuning a second radio-frequency receiver in the RRU to a carrier frequency of the synchronization-assisting radio-frequency signal; and receiving the synchronization-assisting radio-frequency signal through the second radio-frequency receiver; Barbieri in the same field of endeavor teaches in (Column 19 Row 55 (70) RRUs may be dynamically configured by their controlling BBU instance, with the possible assistance of the BBU stack or a separate orchestration module, by sending special configuration commands to the RRUs over fronthaul link using the RaaS-FIP protocol. The configuration commands may include, but are not limited to, a synchronization command, a power control command, a network listening command, a poweroff command, a frequency retuning command, or other RaaS-RIP commands. In one non-limiting example that may be referred to as “cell breathing,” the controlling BBU may send a poweroff command to a RRU when a certain condition is detected.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang.

One would have been motivated to modify Wang in this manner so that RRUs can be dynamically configured by their controlling BBU.

	
	

In regards to Claim 11, 18, Wang teaches discloses the invention substantially as recited above. However Wang does not disclose of tuning a radio-frequency receiver to an uplink frequency for a first period of time; receiving uplink data through the first radio-frequency receiver during the first period of  Barbieri in the same field of endeavor teaches in (Column 22 Row 5) . 80) In embodiments, the electronic circuitry 410 of the RRU 430 includes receiver circuitry, shown as transceiver circuitry 412, to receive a radio frequency signal from the antenna 411 and convert the received radio frequency signal to digital baseband samples. The transceiver circuitry 412 may include sub-circuits, such as conversion circuitry and/or RF circuitry. The electronic circuitry 410 also includes adaptive compression circuitry 426 to adaptively compress the digital baseband samples into fronthaul uplink information based on information received from the BBU 460 over the fronthaul link 445, and interface circuitry 436 to send the fronthaul uplink information to the BBU 460 over the fronthaul link 445 using the adaptive fronthaul protocol. In some systems the adaptive compression performed by the adaptive compression circuitry 426 is lossy. The BBU 460 may include an uplink adaptive decompression block 446 as a part of the networking module to decompress the uplink data received from the RRU 430.

Wang does not disclose of tuning the radio-frequency receiver to a carrier frequency of the synchronization- assisting radio-frequency signal during a second period of time that is non-overlapping with the first period of time; receiving the synchronization-assisting radio-frequency signal through the radio- frequency receiver during the second period of time. Column 19 Row 55 (70) RRUs may be dynamically configured by their controlling BBU instance, with the possible assistance of the BBU stack or a separate orchestration module, by sending special configuration commands to the RRUs over fronthaul link using the RaaS-FIP protocol.


It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang.

One would have been motivated to modify Wang in this manner so that RRUs can be dynamically configured by their controlling BBU.


	
In regards to Claim 12, Wang teaches discloses the invention substantially as recited above. However Wang does not disclose of using a single wideband radio-frequency receiver to simultaneously receive both uplink data in a first frequency sub-band and the synchronization-assisting radio-frequency signal in a second frequency sub-band;  sending the uplink data to the BBU over the fronthaul link; Barbieri in the (Column 07 Row 12)(21) A BBU may run in the cloud, along with an orchestration layer, using an adaptive fronthaul protocol over a standard IP-based network to communicate with one or more RRUs. The adaptive fronthaul protocol may be referred to as RaaS Fronthaul over IP (RaaS-FIP). RaaS-FIP may be used for the exchange of datagrams between a BBU and a RRU. Many different RAN architectures can be supported by a RaaS architecture including, but not limited to, LTE and LTE-A. The BBU implements at least some portion of the networking stack of the RAN, including layer
	
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang.

One would have been motivated to modify Wang in this manner so that RRUs can be dynamically configured by their controlling BBU.



In regards to Claim 19, Wang teaches discloses the invention substantially as recited above. However Wang does not disclose compressing a block of digital samples captured from the received synchronization- assisting radio-frequency signal to create the information derived from the synchronization-assisting radio-frequency signal; Barbieri in the same field of endeavor teaches in (Column 22 Row 5) . …. The electronic circuitry 410 also includes adaptive compression circuitry 426 to adaptively compress the digital baseband samples into fronthaul uplink information based on information received from the BBU 460 over the fronthaul link 445, and interface circuitry 436 to send the fronthaul uplink information to the BBU 460 over the fronthaul link 445 using the adaptive fronthaul protocol. In some systems the adaptive compression performed by the adaptive compression circuitry 426 is lossy. The BBU 460 may include an uplink adaptive decompression block 446 as a part of the networking module to decompress the uplink data received from the RRU 430.

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify Wang.

One would have been motivated to modify Wang in this manner so that information derived from the synchronization-assisting radio-frequency signal RRUs can be conveniently transmitted.

Conclusion;

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY BARON whose telephone number is (571)270-1748.  The examiner can normally be reached on 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yemane Mesfin can be reached on 571 272 3927.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HENRY BARON/Examiner, Art Unit 2462                                                                                                                                                                                                        

/KEVIN C. HARPER/Primary Examiner, Art Unit 2462